Citation Nr: 1532123	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously before the Board in October 2010, November 2012, and February 2014, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the February 2014 remand directed the AOJ to obtain an addendum opinion from the January 2013 VA examiner with respect to whether the Veteran's service-connected depressive disorder aggravated the Veteran's hypertension.  In March 2014, an addendum opinion was obtained.  The VA examiner concluded that the Veteran's depressive disorder did not cause an aggravation of his hypertension beyond its natural progression.  The examiner cited psychiatric records dated in 2002 and 2003 that showed the Veteran's hypertension to be controlled.  The examiner noted that a link between the Veteran's depressive disorder and hypertension could not be made.  

The Board notes that the VA examiner's opinion appears to address whether or not the Veteran's depressive disorder caused his hypertension, instead of providing an opinion as to aggravation.  Furthermore, the VA examiner did not address more recent VA treatment records, which indicated uncontrolled hypertension.  See April 2008 VA record.  Therefore, remand is warranted.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his hypertension and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, obtain an opinion from an appropriate physician with respect to the Veteran's hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  The examiner may decide whether or not an examination is required.  

The examiner should specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected major depressive disorder.  

If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner must consider the statements of the Veteran regarding his symptomatology.  The examiner must provide a rationale for any opinion offered.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




